Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner's Amendment/Statement
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Marianne Buckley on 8/10/2022 at 2:10pm PT.
The application has been amended as follows:
Cancel claims 41 and 50.

Allowable Subject Matter
Claims 34-40, 42-49 and 51-53 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach Claims 34-40, 42-49 and 51-53, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
identify a first landmark edge by processing transition points in a first side search area corresponding to a first edge of a template landmark that corresponds to a landmark identified in an image; identify a second landmark edge by processing second transition points in a second side search area corresponding to a second edge of the template landmark; … and identify text lines within a region of the image defined by the first side edge and the second edge. 
The closest prior art, Makabe (US 20120274953 A1) reveals a similar system and technique for identifying header region of an image (see Figs. 9-10 of Makabe), but fails to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aspert et al. (US 20150302236 A1): A method of identifying a two-dimensional bar code in digital image data of the bar code, the bar code comprising first and second type elements arranged in an ordered grid and having an outline that comprises an L-shape clock line with transitions between the first and second type elements and an L-shape solid line without transitions between the first and second type elements, wherein approximate corners in the digital image data determine a first and a second pair of opposite edge segments along the outline, the method comprising scanning in the digital image data a first edge segment of the first pair and counting transitions between the first and second type elements along the first edge segment of the first pair; if no transitions were counted along the first edge segment of the first pair, then scanning in the digital image data the second edge segment of the first pair and counting transitions between the first and second type elements along the second edge segment of the first pair; scanning in the digital image data a first edge segment of the second pair and counting transitions between the first and second type elements along the first edge segment of the second pair; if no transitions were counted along the first edge segment of the second pair, then scanning in the digital image data the second edge segment of the second pair and counting transitions between the first and second type elements along the second edge segment of the second pair; identifying the edge segment of the first pair and the edge segment of the second pair along which transitions were counted as the L-shape clock line of the bar code, and identifying the edge segment of the first pair and the edge segment of the second pair along which no transitions were counted as the L-shape solid line of the bar code. (abstract)
Myers et al. (US 20020051575 A1): An apparatus and a concomitant method for detecting and recognizing text information in a captured imagery. The present method transforms the image of the text to a normalized coordinate system before performing OCR, thereby yielding more robust recognition performance. The present invention also combines OCR results from multiple frames, in a manner that takes the best recognition results from each frame and forms a single result that can be more accurate than the results from any of the individual frames. (abstract)

    PNG
    media_image1.png
    433
    410
    media_image1.png
    Greyscale

Wu et al. (US 20110309138 A1): The present disclosure relates to a barcode image recognition system and associated method for hand-held device including an image processing module and a barcode recognition module for recognizing characters corresponding to a one-dimensional barcode image. The image processing module converts an image to a gray level distribution of the image or, to a black-and-white image, and retrieves a barcode region containing the one-dimensional barcode from the image. The barcode recognition module segments the barcode region into a plurality of code regions and identifies each of the characters corresponding to each of the barcode regions. (abstract)
Naoi et al. (US 5907630 A): An image extraction system includes a connected pattern extracting part for extracting partial patterns respectively having connected pixels from an image which is formed by a block frame having a table format and including one-character frames or a free format frame, characters, graphics or symbols, a one-character frame extracting part for extracting one-character frames from the image based on the partial patterns extracted by the connected pattern extracting part, a straight line extracting part for extracting straight lines from the partial patterns which are extracted by the connected pattern extracting part and is eliminated of the one-character frames by the one-character frame extracting part, a frame detecting part for detecting straight lines forming the frame from the straight lines extracted by the straight line extracting part, and a frame separating part for separating the straight lines detected by the frame detecting part from the partial patterns so as to extract the characters, graphics or symbols. (abstract)
Minka et al. (US 6738518 B1): In a text recognition system that uses a stochastic finite state network to model a document image layout, the computational efficiency of text line decoding is improved. In a typical implementation, the dynamic programming operation that accomplishes decoding uses actual scores computed between two-dimensional (2D) bitmapped character template images and the (2D) bitmapped observed image. Scoring measures the degree of a match between a character template and the observed image. Computation of these actual scores is replaced with the simpler computation of column-based (i.e., one-dimensional) heuristic scores. Because the column-based heuristic scores can be shown to be a true upper bound on actual template-image scores, the heuristic scores are accurate enough to use in place of actual scoring during text line decoding. The heuristic scores essentially reduce the expensive two-dimensional computation of the actual template-image scores required by prior decoding methods to a simpler but accurate one-dimensional computation. (abstract)

    PNG
    media_image2.png
    291
    525
    media_image2.png
    Greyscale

Huttenlocher et al. (US 5557689 A): A method for reducing an image of a character or word string to one or more one dimensional signals, including the steps of determining page orientation, isolating character strings from adjacent character strings, establishing a set of references with respect to which measurements about the character string may be made, and deriving a plurality of measurements with respect to the references in terms of one dimensional signal, amenable to identification processing techniques. (abstract)
Amtrup et al. (US 9311531 B2): A method includes receiving or capturing a digital image using a mobile device, and using a processor of the mobile device to: determine whether an object depicted in the digital image belongs to a particular object class among a plurality of object classes; determine one or more object features of the object based at least in part on the particular object class at least partially in response to determining the object belongs to the particular object class; build or select an extraction model based at least in part on the one or more determined object features; and extract data from the digital image using the extraction model. The extraction model excludes, and/or the extraction process does not utilize, optical character recognition (OCR) techniques. Related systems and computer program products are also disclosed. (abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./FENG NIU/Primary Examiner, Art Unit 2669